Ray v Port Auth. of N.Y. & N.J. (2020 NY Slip Op 03459)





Ray v Port Auth. of N.Y. & N.J.


2020 NY Slip Op 03459


Decided on June 18, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2020

Acosta, P.J., Richter, Mazzarelli, Webber, González, JJ.


11667 24518/14E

[*1] Jasmine Ray,	 Plaintiff-Respondent,
vPort Authority of New York and New Jersey, Defendant-Appellant.


The Port Authority of New York and New Jersey Law Department, New York (Karla Denalli of counsel), for appellant.
David J. Hernandez & Associates, Brooklyn (David J. Hernandez of counsel), and Richard H. Gottesman, Brooklyn, for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered March 26, 2019, which denied defendant's (the Port Authority) motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly rejected the Port Authority's arguments that, as a bistate entity created by a federally approved compact, it cannot be held liable under Labor Law §§ 215 and 740 (New York Whistleblower Laws). The Port Authority is "subject to New York's laws involving health and safety, insofar as its activities may externally affect the public" (Matter of Agesen v Catherwood, 26 NY2d 521, 525 [1970]; see also Wortham v Port Auth. of N.Y. & N.J., 177 AD3d 481 [1st Dept 2019]). The express purpose of Labor Law § 740 is to protect public health and safety (see id. § 740[2]). As we recently ruled, "The Compact Clause of the United Stated Constitution is not implicated by the application of such New York workplace safety statutes to [a] Port Authority work site located in New York" (Rosario v Port Auth. of N.Y. & N.J., 179 AD3d 516, 517 [1st Dept 2020]).
We have considered the Port Authority's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2020
CLERK